Citation Nr: 0103202	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  95-28 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to 
June 19, 1998, for post-traumatic arthritis of the left knee.  

2.  Entitlement to a current rating in excess of 30 percent 
for post-traumatic arthritis of the left knee.  

3.  Entitlement to a rating in excess of 10 percent for post-
traumatic arthritis of the right knee.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1985 to 
August 1985 and from August 1990 to July 1991.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from Department of Veterans Affairs 
(VA) Regional Offices (RO).  The veteran initiated his appeal 
from a January 1993 rating decision of the Denver, Colorado, 
RO that granted service connection and assigned 
noncompensable ratings for chondromalacia of the right knee 
and the left knee, effective from September 1992.  

The veteran subsequently moved to Texas, and the Houston RO 
currently has jurisdiction of the claims file.  In a November 
1994 rating decision, an increase to 10 percent was awarded 
to the left knee chondromalacia, effective from August 1994.  
In a November 1996 rating decision, a 10 percent rating was 
assigned for each knee, effective from September 1992.  

A rating decision dated in August 1998 increased the 
disability rating for the service-connected left knee 
disability to 30 percent, effective from June 19, 1998.  A 10 
percent rating for the right knee disability was continued.  
The service-connected disability was then characterized as 
post-traumatic arthritis.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or an 
increased rating, the appellant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The Court further held 
that, where a claimant has filed a notice of disagreement as 
to an RO decision assigning a particular rating, a subsequent 
RO decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the appeal.  Id.  
In light of the above, the issues as stated on the title page 
of this decision are those presently before the Board.  

In accordance with his June 1999 request, the veteran 
provided sworn testimony on the relevant issues at a travel 
board hearing in December 2000.  

Although a July 1994 rating action granted service connection 
for traumatic injury to teeth numbers 8, 9, and 10, the 
veteran's October 1997 and November 2000 statements raised 
additional claims for service connection for dental 
treatment.  This matter is referred to the RO.  

At his December 2000 hearing, the veteran testified that he 
had osteophytes or small calcifications in the ankles that 
were directly related to his service-connected knee 
disability.  Hearing transcript (T.), 3.  That matter is also 
referred to the RO for appropriate action.  

A review of the record shows that the RO granted service 
connection and an initial noncompensable evaluation for 
hepatitis C by rating decision of October 1996 and notified 
the veteran of the decision by letter dated November 22, 
1996.  In January 1997, the RO received a VA Form 9 in which 
the veteran asked for a local hearing pertinent to, among 
other things, the rating of his hepatitis.  The veteran 
subsequently failed to report for the scheduled hearing.  In 
an October 1997 statement, he requested an increased rating 
for his service-connected hepatitis.  A May 1999 rating 
decision continued the initial noncompensable evaluation for 
hepatitis and denied service connection for major depressive 
disorder as secondary to hepatitis.  At his December 2000 
hearing, the veteran submitted a photocopy of a letter dated 
in June 1999 which he stated was filed timely as a notice of 
disagreement to the May 1999 rating decision and which the RO 
should have the original.  T. 8-10.  This matter is referred 
to the RO for appropriate consideration and action.    

At his December 2000 hearing, the veteran also questioned the 
propriety of the Houston RO having jurisdiction of his 
appeal, considering his current employment.  T. 13, 20.  The 
RO previously responded to this matter in a January 2000 
letter, but the current testimony is referred to the RO for 
appropriate response.   


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

This case must be remanded because the VA has a duty to 
assist the veteran in obtaining additional VA medical 
records.  In December 2000, the veteran testified that a VA 
doctor had treated his knees in May 2000 and again a few 
weeks before the hearing.  The record does not show that all 
of the relevant VA medical records were requested or obtained 
from the Houston and San Antonio VA Medical Centers.  The 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  Any VA medical records are 
deemed to be constructively of record in proceedings before 
the Board and should be obtained prior to further review of 
the claims file.   Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The VA has a duty to assist the veteran in obtaining a VA 
examination and medical opinion.  The Secretary shall treat 
an examination or opinion as being necessary to make a 
decision on a claim if the evidence of record before the 
Secretary, taking into consideration all information and lay 
or medical evidence (including statements of the claimant) 
(A) contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and (B) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (C) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  

With respect to the increased ratings claims, the last VA 
orthopedic examination took place over two years ago in June 
1998.  The 1999 and 2000 x-rays and magnetic resonance 
imaging test are inadequate by themselves to provide a full 
description of the effects of the knee disabilities upon the 
veteran's ordinary activity, whether pain could significantly 
limit functional ability during flare-ups or when the knees 
are used repeatedly over a period of time, loss of range of 
motion portrayed in terms of the degrees of additional range 
of motion loss due to pain on use or during flare-ups, as 
well as many of the other matters listed below in Item 2.  If 
a diagnosis is not supported by the finding on the 
examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes.  
38 C.F.R. § 4.2 (2000).  To constitute a useful and pertinent 
rating tool, rating examinations must be sufficiently 
contemporaneous to allow adjudicators to make an informed 
decision regarding the veteran's current level of impairment.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Additionally, the Board also notes that the veteran's knee 
disability has been rated under both the rating criteria for 
arthritis and Diagnostic Code 5257.  Where additional 
disability is shown, a veteran rated under Diagnostic Code 
5257 can also be separately compensated under the diagnostic 
criteria for arthritis.  See VAOPGCPREC 23-97 (July 1, 1997, 
revised July 24, 1997).  This was confirmed by a subsequent 
opinion.  See VAOPGCPREC 9-98 (August 14, 1998).  The RO 
should consider these provisions when rating the veteran's 
knee disabilities.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for a knee disability since 
service.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file copies of the veteran's 
complete treatment reports from all 
sources, which records have not 
previously been secured.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination.  Any further 
indicated special studies should be 
conducted.  Failure of the veteran to 
report for a scheduled examination 
without good cause could adversely affect 
the disposition of his claim.  38 C.F.R. 
§ 3.655 (2000).  The claims file and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examination report must be annotated in 
this regard.  

The examiner should then offer a medical 
opinion as to: a) a full description of 
the effects of the right knee and left 
knee disabilities upon the veteran's 
ordinary activity; b) whether pain could 
significantly limit functional ability 
during flare-ups or when the knees are 
used repeatedly over a period of time; c) 
loss of range of motion of the right knee 
and left knee portrayed in terms of the 
degrees of additional range of motion 
loss due to pain on use or during flare-
ups; and d) if present, note crepitation, 
less or more movement than normal, 
weakened movement, excess fatigability, 
incoordination and impaired ability to 
execute skilled movement smoothly, pain 
on movement, swelling, deformity, atrophy 
of disuse, instability of station, 
disturbance of locomotion, and 
interference with sitting, standing, and 
weight-bearing.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should verify that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the VA, including, among others things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  The RO should review the 
requested examination report and medical 
opinion to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, and 
if they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should consider 
all pertinent law, regulations, and Court 
decisions, including VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98; 38 C.F.R. § 3.321(b)(1); 
and Fenderson v. West, 12 Vet. App. 119 
(1999).  If the veteran's claim remains 
in a denied status, he and his 
representative should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim. 

The RO's actions should follow the 
Court's instructions detailed in 
Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The veteran has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  A reasonable period of time for 
a response should be afforded.  

5.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.  By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 



